              Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 1 of 25




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x

 STACEY SKOLE,
                                         Plaintiff,                  Civ. No.

                  - against -                                        COMPLAINT

 ACCENTURE LLP,                                                      PLAINTIFF DEMANDS
                                                                     A TRIAL BY JURY
                                          Defendant.
 ----------------------------------------------------------------x


                 Plaintiff Stacey Skole (“Skole” or “plaintiff”), through her attorneys Vladeck,

Raskin & Clark, P.C., complains of defendant Accenture LLP (“Accenture,” “the Company,” or

“defendant”) as follows:

                                           NATURE OF ACTION

                 1.       Skole is an experienced and sought-after expert in the field of retail

merchandising. She is 51 years old.

                 2.       For almost nine years, Skole worked for Accenture, rising through the ranks

to become, most recently, a Senior Manager, a role to which she was promoted in 2016. Skole was

consistently a top performer at Accenture and her clients and managers routinely praised her for

her work. Prior to Skole’s firing in November 2019, Accenture management had never given her

a negative review.

                 3.       Consistent with Skole’s record, Skole understood that she was on track to

become a Managing Director (“MD”), a top-level management position.

                 4.       In or around May 2019, Skole began working with Scott Uelner (“Uelner”),

an MD, on a project for a Fortune 500 company. Throughout the time Skole worked with Uelner,

he verbally abused her and treated her differently from the men on the team.


                                                         1
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 2 of 25




                5.        According to Accenture’s Code of Business Ethics (“the Code”), employees

were required to escalate concerns about disrespectful, inappropriate, or illegal behavior. The Code

made clear that employees would not be retaliated against for doing so.

                6.        In violation of its promises in the Code, when Skole summoned the courage

to stand up to Uelner in late summer and early fall 2019, the Company swiftly and severely

retaliated against her.

                7.        On October 1, 2019, four days after Skole complained about Uelner to

Accenture Employee Relations, Uelner belatedly provided Skole with her performance review for

the Fortune 500 company project. Unlike Skole’s other reviews for that year and years prior,

Uelner’s review was mostly critical of her work.

                8.        Shortly afterward, on November 1, 2019, Skole received an unjustified

rating of “Not Progressing” for fiscal year (“FY”) 2019. Before the November 2019 review, Skole

had never received a negative review nor any indication that she was not progressing in her role.

                9.        On November 6, 2019, Accenture fired Skole.

                10.       In addition to taking action against Skole because she was a woman who

stood up for herself, Accenture’s unlawful termination of Skole’s employment was part of its larger

pattern of systematically replacing older workers with younger ones. The Company routinely

forces managers in their fifties and older out of the Company and openly boasts about its focus on

hiring mostly younger workers. One senior employee once confided in Skole that he planned to

retire around the age of 50 because “old guys shouldn’t be hanging around” and that older

employees are “supposed to leave to make room for the next generation.” Around the same time

Accenture fired Skole, it also fired six other people in her position; five of the six people were over

40.



                                                  2
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 3 of 25




               11.      Skole brings this action to remedy discrimination and retaliation in violation

of Title VII of the Civil Rights Act as amended, 42 U. S.C. § 2000e et seq. (“Title VII”); and the

Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”).

               12.      In addition, Skole brings this action to remedy discrimination and retaliation

in violation of the New York State Human Rights Law (“State Law”), N.Y. Exec. Law § 296 et

seq., and the New York City Human Rights Law (“City Law”), New York City Administrative

Code, § 8–101 et seq.

               13.      Skole further asserts a claim for breach of contract under New York

common law.

               14.      Skole seeks injunctive and declaratory relief, compensatory, liquidated and

punitive damages, and all other appropriate equitable and legal relief pursuant to Title VII, the

ADEA, State Law, City Law and the New York common law.

                                  JURISDICTION AND VENUE

               15.      This Court has jurisdiction over plaintiff’s Title VII and ADEA claims

pursuant to 28 U.S.C. § 1331; 29 U.S.C. § 626(c) of the ADEA; and 42 U.S.C.A. § 2000e-5(f)(3) of

Title VII.

               16.      Jurisdiction is proper over each of plaintiff’s claims pursuant to 28 U.S.C.

§ 1332 because Skole is a citizen of New York State and Accenture is headquartered in Dublin,

Ireland and because the amount in controversy exceeds $75,000. This Court also has supplemental

jurisdiction over plaintiff’s claims under the State City Laws and under New York common law

pursuant to 28 U.S.C. § 1367 because these claims closely relate to her Title VII and ADEA claims,

having arisen out of a common nucleus of operative facts, such that all claims form part of the

same case or controversy.



                                                  3
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 4 of 25




               17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

plaintiff worked in Accenture’s New York City office and a substantial part of the events or

omissions giving rise to the claims occurred in New York City.

               18.    Pursuant to Section 8-502(c) of the New York City Human Rights Law,

Skole will cause to be served a copy of this Complaint on the City of New York Commission on

Human Rights and the Corporation Counsel of the City of New York.

               19.    On June 23, 2020, Skole filed a charge against Accenture alleging unlawful

sex discrimination, age discrimination, and retaliation with the United States Equal Opportunity

Employment Commission (the "EEOC"). On January 15, 2021, at plaintiff’s request, the EEOC

issued plaintiff a notice informing her of the right to sue under Title VII and the ADEA.

                                            PARTIES

               20.    Skole is a resident of the State of New York. She worked at Accenture for

almost nine years in total before the Company unlawfully terminated her employment in

November 2019.

               21.    Accenture is a global professional services firm headquartered in Dublin,

Ireland. Its main New York City office is located at 1350 Avenue of the Americas.

                                  FACTUAL ALLEGATIONS

                                  Skole’s Success at Accenture

               22.    Skole was a top performer and recognized leader at Accenture. Her

managers, peers, and clients routinely praised her work.

               23.    Skole is a 51 year-old woman. She was born in March 1969.




                                                4
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 5 of 25




               24.    Accenture first hired Skole in January 2005. She left the Company in

January 2009 as part of a voluntary downsizing tied to the 2008 financial crisis. In February 2015,

Accenture rehired Skole.

               25.    Skole’s most recent title was Products Management Consulting Senior

Manager, Client & Market, Supply Chain practice. Accenture promoted her to that role in

December 2016, approximately two years after it rehired her in February 2015.

               26.    Skole specialized in retail merchandising, a field in which she had worked

for decades, including when she worked for Accenture from 2005 to 2009. Skole’s clients included

several Fortune 500 companies.

               27.    Until Accenture fired Skole in November 2019, she had understood that she

was on track to become an MD, a top-level management position. On July 29, 2019, around the

end of Accenture’s 2019 fiscal year, Bradley Pawlowski (“Pawlowski”), the leader of the

Northeast Supply Chain practice and Skole’s Career Counselor 1, communicated to Skole that one

of her Actions 2 for FY 2020 was to “Determine [her] Career Path Forward to MD.”

               28.    During the almost nine years that Skole worked for Accenture, she was

uniformly praised for her work. FY 2019 was no different. Skole received all “Great work” ratings,

including the following feedback from Accenture leadership:

                      a. “Stacey was able to make immediate impact, in a short time frame,

                           given little/no notice.”




1
  According to Accenture, the Career Counselor is supposed to be a coach, champion, and
connector. They are responsible for empowering their counselees to innovate and be their best
selves, personally and professionally.
2
  An Action is a specific, personalized step a Career Counselor assigns to their counselee to grow
the counselee’s career and Accenture’s business.

                                                  5
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 6 of 25




                      b. “In all cases, your impact has been tremendous. . . . From direct

                          observation and feedback I gathered from others, you have a great

                          range of skills and strengths . . .”

                      c. “She’s the best of the best . . .”

                      d. “You were able to show that you know how to run a project and the

                          whole C-level were impressed about that.”

                      e. “Stacey did a fantastic job . . .”

                      f. “Stacey has made a tremendous impact on [the project] and has been the

                          glue holding the team together over the last few months. Her work . . .

                          has been invaluable.”

               29.    Skole received similarly impressive feedback from her clients. For example,

the Chief Information Officer of one of Skole’s clients told Skole that the only reason the client

purchased work from Accenture was that its senior leadership liked Skole and wanted to work with

her.

               30.    In FY 2019, the last full year Skole worked for Accenture, Skole also met

her productivity target, which is calculated as the percentage of time booked to chargeable client

work and business development.

                              Accenture’s Code of Business Ethics
               31.    Accenture maintains an extensive Code that outlines “expected behaviors”

of its employees to ensure that Accenture “always act[s] with integrity and [] in compliance with

the law.” Accenture requires that all employees complete yearly training on the Code.

               32.    The Code is organized under six “fundamental behaviors” that purport to

apply to every Accenture employee.



                                                  6
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 7 of 25




               33.     The first “fundamental behavior” in Accenture’s Code requires employees

to “speak up” if the employee witnesses “disrespectful, inappropriate [or] illegal behavior.”

               34.      Under the Code, “disrespectful behavior” is not tolerated. The Code lists as

examples of disrespectful behavior: “shouting”; “rudeness”; “uncontrollable and threatening

anger”; “abuse of authority”; “deliberate exclusion . . . from work social activities”; and “[t]hreats

of dismissal, loss of promotion, [or] depriving someone of work opportunities or other negative

consequences, which are not consistent with [the Company’s] principle of meritocracy.”

               35.     Accenture’s Code guarantees that employees who comply with their

obligation to raise concerns about such behaviors can do so “without fear of retaliation.” The Code

describes Accenture’s anti-retaliation policy as “zero tolerance.”

                                      Gender Discrimination

               36.     Skole first began working with Scott Uelner (“Uelner”), an MD, in May

2019 on an assignment for a Fortune 500 company. In June 2019, Uelner asked Skole to assume

the role of Project Management Office (“PMO”) Lead, a leadership role on the project. Uelner told

Skole that representatives of the Fortune 500 company “loved [Skole] and wanted [Skole] in the

role.” Skole told Uelner that she was happy to do whatever was necessary to help the project.

               37.     In that role, Skole replaced the project’s original PMO Lead, who is male.

Accenture removed the previous lead from the role after less than two weeks upon the client’s

demand, as representatives of the Fortune 500 company purportedly found the original PMO Lead

offensive and did not like working with him. However, Uelner promised the previous PMO Lead

that he could continue to work on the project in a different capacity.

               38.     After agreeing to take over as PMO Lead, Skole asked Uelner and Alison

O’Neill (“O’Neill”), an MD and Skole’s direct manager, to define the roles and responsibilities for



                                                  7
              Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 8 of 25




the project given that the previous PMO Lead would be staying on. O’Neill told Skole that the

previous PMO Lead would work “in the background” to set up the PMO infrastructure while Skole

would manage the project’s day-to-day operations.

               39.    Skole was never able to assume the full scope of responsibilities she had

been assigned because the previous PMO Lead continued to insert himself into the day-to-day

operations.

               40.    Throughout Skole’s time working with Uelner, Uelner verbally abused

Skole and treated her differently from the men on the team.

               41.    For example, on or about July 10, 2019, Skole met with Uelner and two

MDs on the project, Ndidi Oteh (“Oteh”) and Kara Kelly (“Kelly”). As soon as Skole started

speaking, Uelner’s face turned red and he became annoyed and angry. Kelly, recognizing Uelner’s

hostility and that it upset Skole, encouraged Skole to continue speaking.

               42.    Skole complained to O’Neill about Uelner’s mistreatment. Skole asked

O’Neill if, given Uelner’s conduct toward her, Uelner did not like Skole. O’Neill confided in Skole

that Uelner had also harassed O’Neill.

               43.    Skole also complained to Ritchie Hamm (“Hamm”), an MD who witnessed

Uelner’s abusive and upsetting conduct toward Skole during a late-night working session on July

24, 2019. Hamm told Skole he would “take care of it.” On information and belief, Hamm told

Uelner that Skole had complained about him.

               44.    After Skole complained about Uelner’s abusive treatment, the harassment

escalated.

               45.    On August 8, 2019, Skole met with Uelner and another manager. During

the meeting, Uelner asked Skole what work Skole had been doing – a question he had asked Skole



                                                8
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 9 of 25




repeatedly over the previous few weeks despite Skole having answered it each time. Skole replied

that she had been asking for clarification on her role since June. Uelner looked at Skole, smirked,

and said, “Stacey, you’re done.”

                 46.   Skole told Uelner that the way he spoke to her was disrespectful and

humiliating and that she was not going to tolerate it anymore. Skole left the meeting.

                 47.   Skole is not aware of Uelner being abusive toward men on the team.

                 48.   Soon after the meeting, Hamm pulled Skole aside and asked how she was.

Skole told Hamm that Uelner had fired her. Hamm replied, “[Uelner] can’t fire you.” Skole said,

“He told me I was ‘done.’” Hamm reiterated that Uelner could not fire Skole and instructed Skole

no longer to interact with Uelner. Hamm also told Skole that she would report directly to Hamm

going forward.

                 49.   During the next two weeks, Skole was off from work due to a previously

scheduled vacation.

                 50.   On August 23, 2019, Skole’s last day of vacation, Uelner sent Skole an

email stating that she was no longer the PMO Lead. Uelner said that Skole should connect with

Hamm about getting involved with another part of the project.

                 51.   While Skole was on vacation, Uelner had replaced her as PMO Lead with a

man.

                 52.   When Skole returned to work in late August 2019, she spoke with Hamm

and O’Neill about opportunities on the project. From late August to late September 2019, Hamm

and O’Neill repeatedly told Skole that they were working to find Skole a role on the team. During

this time, Skole was largely ignored but assisted wherever she could.




                                                9
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 10 of 25




                         Accenture Strips Skole of Her Responsibilities

                53.   Despite Skole’s success on the project with the Fortune 500 company,

Accenture removed her altogether from the project the week of September 23, 2019.

                54.   No one from Accenture leadership told Skole they had removed her from

the project. Skole only learned that she was no longer on the project when her security badge for

the client’s offices did not work on September 24, 2019. An Executive Assistant at the client’s

offices told Skole that Skole was “not on the list” to have her badge reactivated. She suggested

that Skole speak to the man who had replaced Skole as PMO Lead.

                55.   Skole immediately spoke with the man who had replaced her as PMO Lead.

He told Skole that she had a “roll off” date of September 30, 2019 for the project. This meant that

Skole would no longer be working on the project after that date.

                56.   On September 25, 2019, the Senior Managers and MDs on the project met

for a business dinner. Skole was not invited.

                57.   On September 27, 2019, O’Neill, Skole’s direct manager, clarified to Skole

that Skole’s last day working on the project would be October 4, 2019.

                58.   Skole later learned that when representatives of the Fortune 500 company

learned that Accenture had taken her off the project, they requested that Accenture assign Skole to

one of their other projects, stating that she was a “very strong resource.” Accenture did not honor

that request.

            Skole Complains About Uelner and He Continues to Retaliate Against Her

                59.   On September 27, 2019, Skole spoke with Traci Melody (“Melody”), an

Accenture Employee Relations representative. As required by the Code’s “Speaking Up and Zero




                                                10
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 11 of 25




Tolerance for Retaliation” policy, Skole told Melody that Uelner had mistreated Skole and

retaliated against her for standing up for herself.

               60.     On October 1, 2019, four days after Skole complained about Uelner to

Accenture Employee Relations, Uelner belatedly provided Skole with her performance review for

the Fortune 500 company project. Accenture’s deadline for managers to submit evaluations for FY

2019 projects had passed in late July. Although Skole had repeatedly asked Uelner for this

feedback beginning in June, he refused to complete it on time.

               61.     Unlike the other reviews Skole had received from other managers that year

and in years prior, Uelner’s review was mostly critical of Skole.

               62.     This feedback directly contradicted the review Skole received from her

direct supervisor, O’Neill. O’Neill described Skole’s work as “great,” “invaluable,” and

“tremendous,” and stated that Skole had been “the glue holding the team together.” Similarly,

Oteh, another MD on the project with the Fortune 500 company, described Skole in glowing terms.

Oteh wrote to Skole in an email on July 19, 2019: “We also want to say thank you for being an

exemplary team player and people developer. Your commitment and willingness to shift and adjust

to make sure we do our best to show [the client] the benefits of partnering with Accenture has been

key to our continued progress.”

               63.     As detailed above, Skole received similarly strong reviews from other

members of Accenture leadership with whom she had worked throughout FY 2019.

               64.     Upon information and belief, given the timing of Uelner’s review, the other

“great” reviews Skole received, and Uelner’s proclivity to target women, Uelner gave Skole a

negative review because she is a woman who stood up to him and his abusive conduct.




                                                  11
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 12 of 25




                                      Age Bias at Accenture

                65.      In addition to allowing its management to mistreat women, Accenture has

a pervasive culture of ageism.

                66.     Accenture routinely forces Senior Executives and MDs who are in their

fifties to leave the Company while prioritizing the hiring and retention of younger employees.

                67.     In 2015, Accenture hired 90,000 “millennials”—representing 90% of their

global hires for that year. 3

                68.     Accenture openly flaunts its age bias. In fact, three high-level Accenture

executives recently bragged in their book that “[f]ortunately, Accenture is blessed to have more

than 75 percent of its employees from the millennial generation, a cohort with a hunger to learn

and to improve its own employability.” 4

                69.     As Accenture has expanded its hiring of millennials, it has also

systematically replaced older employees, particularly those over 50.

                70.     For example, in September 2019, Accenture replaced one of its older

Executives, who was then 54, with a much younger man who was then 40.

                71.     The Company’s preference for younger employees was apparent in

Products Management Consulting Client & Market, of which Skole was a part. For example, in




3
  Claire Zillman, “Accenture Hired 90,000 Millennials Last Year,” Fortune, March 4, 2016,
https://fortune.com/2016/03/04/accenture-hiring-spree-millennials/ (accessed March 1, 2021).
4
  Omar Abbosh, Paul Nunes, and Larry Downes, Pivot to the Future: Discovering Value and
Creating Growth in a Disrupted World (New York: Public Affairs, 2019), 116; see also,
“Accenture Execs Explain Why a Company’s True Investment Isn’t in AI—It’s in Retraining Its
Current       Workforce,”         Business         Insider,       April       22,       2019,
https://www.businessinsider.com/intelligent-technologies-require-new-work-skills-not-new-
workers-2019-4 (accessed March 1, 2021).

                                                12
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 13 of 25




2018, the average age of the 11 Senior Managers who the group promoted to MD was

approximately 37.

               72.    The Company’s ethos that younger is better is widespread. For example, on

January 31, 2019, Mohammed Hajibashi (“Hajibashi”), the National Supply Chain Lead who was

47 at the time, told Skole that he planned to retire around the age of 50. He stated that “old guys

shouldn’t be hanging around” because they are “supposed to leave to make room for the next

generation.” At that time, Hajibashi was discussing an Accenture employee who was only 55. He

also told Skole that Accenture offered these older senior executives generous packages to entice

them to leave the Company.

                         Accenture Lays the Groundwork to Fire Skole

               73.    On October 25, 2019, Melody told Skole that Accenture had internally

investigated Uelner’s conduct and concluded that Uelner had not retaliated against Skole. Melody

admitted that there was poor communication on the project. Melody then stated that Pawlowski,

Skole’s Career Counselor, would follow up with Skole.

               74.     Skole met with Pawlowski on November 1, 2019. He told Skole that

Accenture rated her as “Not Progressing” for the FY 2019 performance year. Among other things,

the “Not Progressing” rating made Skole ineligible to receive a raise and annual bonus, stripping

Skole of money she had earned and deserved.

               75.    Pawlowski also told Skole that Accenture was terminating her position in

Client & Market effective immediately. In addition, Accenture was prohibiting Skole from starting

a role with a client that was supposed to begin the next business day. Skole was selected for the

new role by an MD who said that Skole had come so highly recommended that he had no need to




                                                13
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 14 of 25




interview her. Pawlowski told Skole that if she did not find a role in a different Accenture group

within two weeks, Accenture would terminate her employment.

               76.    The foundation of Accenture’s performance review process is providing

ongoing feedback throughout the year. Accordingly, a “Not Progressing” review should never be

a surprise, as Accenture’s practice was to communicate any issues to an employee long before her

annual review. This unjustified review shocked Skole.

               77.    Contrary to Pawlowski’s assurances, Accenture did not give Skole two

weeks to find a new role. Instead, on November 6, 2019 – only two business days after Skole’s

conversation with Pawlowski – an Accenture Human Resources representative contacted Skole to

discuss Skole’s separation from the Company. The next day, November 7, 2019, the representative

sent Skole an email attaching a separation agreement.

               78.    On November 8, 2019, Skole spoke with Hajibashi, the National Supply

Chain Lead who had previously commented that “old guys” should not be “hanging around” at the

Company. Hajibashi and Skole discussed Skole’s FY 2019 review and the “Not Progressing”

rating.

               79.    Hajibashi told Skole that she received the “Not Progressing” rating due to

deficiencies in three areas: time at level, productivity, and meeting expectations of becoming an

MD. Skole subsequently provided facts to disprove each of Hajibahi’s claims. Hajibashi was

unable to respond to Skole’s challenges.

               80.    First, Hajibashi claimed that Skole had spent too much time at the Senior

Manager level. This was false. Skole was three years into a three-to-five year role. 64 of the 143

(45%) Products Management Consulting Senior Managers had been in the position for the same




                                               14
           Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 15 of 25




amount of time as Skole had been or longer. 15 of those 64 (23%) were over the five-year limit,

with times at the Senior Manager level ranging from 61 to 86 months.

               81.    Second, Hajibashi told Skole that she had failed to meet expectations for

productivity. As explained above, this was also false. Skole’s productivity in FY 2019 was 77.4%,

which met the Company-set target.

               82.    Third, Hajibashi claimed that Skole had failed to meet expectations of

becoming an MD. Within this category, he identified five areas of alleged deficiency: skillset,

career progression, relationship building, executive presence, and dealing with ambiguity.

               83.    This allegation was also false, as demonstrated by feedback written by

members of Accenture’s own leadership team in FY 2019, including Pawlowski. For example:

                          a. Skillset: Michael Brown, an MD with whom Skole had worked,

                              wrote: “From direct observation and feedback I gathered from

                              others, you have a great range of skills and strengths including your

                              industry knowledge, content area knowledge (e.g., supply chain), as

                              well as your broad consulting tools/skills (e.g., project management,

                              leadership, analytical horsepower, organized and structured

                              thinking). You are a very relevant consulting practitioner to/for our

                              clients and the types of consulting work we want to do with your

                              clients.”

                          b. Career Progression: Pawlowski assigned Skole the following Action

                              for FY 2020: “Determine Career Path Forward to MD: Explore

                              I&TL [Innovation & Thought Leadership] and MD career path

                              options and plan development accordingly based on career path



                                               15
Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 16 of 25




              expectations.” He also wrote that Skole had “shown strong

              organizational and delivery skills and needs to determine which area

              to focus on to do this. . . .”

           c. Relationship Building: O’Neill wrote: “Stacey is very empathetic

              and can put herself in the client’s position, helping her to better

              understand how we can best work with [the client].” Oteh

              wrote: “We also want to say thank you for being an exemplary team

              player and people developer. Your commitment and willingness to

              shift and adjust to make sure we do our best to show [the client] the

              benefits of partnering with Accenture has been key to our continued

              progress.” Pawlowski wrote: “Stacey’s ‘people first’ approach is her

              mindset and truly guides what she does.” Pawlowski also marked

              Skole’s Action for relationship building as “Completed.”

              Additionally, Skole was one of a select few employees who

              Accenture recognized as a “Rock Star Career Counselor,” a

              designation given to Career Counselors who “mak[e] a difference in

              [employees’] everyday experience as a coach, a champion, a

              connector, and a fantastic model of our Conduct Counts behaviors.”

           d. Executive Presence: Olli-Pekka Lumijarvi, another MD with whom

              Skole had worked wrote: "You were able to show that you know

              how to run a project and the whole C-level were impressed about

              that." Pawlowski gave Skole a "Great work" rating on her executive




                                 16
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 17 of 25




                              presence Priority 5. Pawlowski also marked Skole’s Action for

                              executive presence "Completed.”

                          e. Dealing with Ambiguity: Skole had identified this area in her own

                              self-feedback for a poorly organized project that had no clearly

                              defined deliverables or roles and responsibilities. In response, the

                              MD of the project, Sudhir Holla, wrote that Skole had, in fact, made

                              significant progress on dealing with ambiguity throughout this

                              challenging project.

               84.     Furthermore, the only new Action that Pawlowski assigned to Skole for FY

2019 was Business Development (“BD”). In FY 2019, Skole worked on six BD efforts. Skole

successfully sold the only BD effort she was given the opportunity to lead, a $2.2 million deal.

               85.     Finally, Pawlowski and Hajibashi directed Skole to take every role she had

in FY 2019. Skole received an overall rating of “Great work” for each of those roles.

               86.     Skole told Hajibashi that she had been blindsided by the “Not Progressing”

rating as no one had ever told her there were any issues with her performance. Pawlowski

documented nothing to justify giving Skole this rating – the section of Skole’s review that required

Pawlowski to provide feedback was left blank.

               87.     Hajibashi agreed with Skole that a “Not Progressing” rating should never

be a surprise. He said that he would follow up with Pawlowski. Skole never heard back from either

of them.




5
 A Priority is an area of focus where the greatest impact can be made for the best performance.
They are created by individuals for themselves.

                                                17
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 18 of 25




                                           Termination

               88.    Skole’s last day of work at Accenture was November 15, 2019. Upon

information and belief, Accenture terminated Skole’s employment because of her gender and age

and because of her opposition to unlawful treatment.

               89.    First, Accenture’s justification for the “Not Progressing” rating was

pretextual. As detailed above, the assertion that Skole had failed to meet expectations for time at

level, productivity, and becoming an MD was demonstrably false. Skole received all “Great work”

ratings in FY 2019. The only negative feedback Skole received was the retaliatory review from

Uelner.

               90.    Second, contrary to its practice with younger employees, Accenture fired

Skole rather than giving her a chance to improve her purported shortcomings. For example, two

of Skole’s counselees, both of whom were 29 at the time, received “Not Progressing” ratings

before Skole became their Career Counselor. However, unlike Skole, both had received feedback

that justified the ratings. Also unlike Skole, Accenture put these employees on Performance

Improvement Plans and gave them a chance to improve rather than immediately fire them.

               91.    Moreover, according to Accenture’s own data, five of the six people in

Skole’s position who Accenture fired at the same time as Skole were over 40, even though

approximately 60% of those in that position were under 40. The sixth person whose employment

Accenture terminated was 39.

                                 FIRST CAUSE OF ACTION
                                Title VII: Gender Discrimination

               92.    Plaintiff repeats and realleges paragraphs 1 through 91 as if fully set forth

herein.



                                                18
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 19 of 25




                 93.   By the acts and practices described above, Accenture discriminated against

plaintiff in the terms and conditions of her employment on the basis of her sex in violation of Title

VII.

                 94.   Accenture engaged in these discriminatory practices with malice and with

reckless indifference to plaintiff's rights protected under federal law.

                 95.   Plaintiff has suffered and will continue to suffer irreparable injury,

monetary damages, and mental anguish, humiliation and damage to reputation, as a result of

Accenture’s discriminatory practices unless and until this Court grants relief.

                                  SECOND CAUSE OF ACTION
                                    ADEA: Age Discrimination

                 96.   Plaintiff repeats and realleges paragraphs 1 through 95 as if fully set forth

herein.

                 97.   By the acts and practices described above, Accenture discriminated against

plaintiff in the terms and conditions of her employment on the basis of her age in violation of the

ADEA.

                 98.   Accenture knew that its actions constituted unlawful discrimination and/or

acted with malice or reckless disregard for plaintiff's statutorily protected rights. These violations

were willful within the meaning of the ADEA.

                 99.   Plaintiff has suffered and will continue to suffer irreparable injury and

monetary damages as a result of Accenture’s discriminatory practices unless and until this Court

grants relief.




                                                  19
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 20 of 25




                                   THIRD CAUSE OF ACTION
                                      Title VII: Retaliation

                 100.   Plaintiff repeats and realleges paragraphs 1 through 99 as if fully set forth

herein.

                 101.   By the acts and practices described above, Accenture retaliated against

plaintiff for her opposition to unlawful discrimination in violation of Title VII.

                 102.   Accenture acted with malice and/or reckless indifference to plaintiff's rights

protected under federal law.

                 103.   As a result of Accenture’s retaliatory acts, plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury, monetary damages, mental anguish,

emotional distress, humiliation and other compensable damage unless and until this Court grants

relief.

                                  FOURTH CAUSE OF ACTION
                                      ADEA: Retaliation

                 104.   Plaintiff repeats and realleges paragraphs 1 through 103 as if fully set forth

herein.

                 105.   By the acts and practices described above, Accenture retaliated against

plaintiff for her opposition to unlawful discrimination in violation of the ADEA.

                 106.   Accenture acted with malice and/or reckless indifference to plaintiff's rights

protected under federal law. These violations were willful within the meaning of the ADEA.

                 107.   Plaintiff has suffered and will continue to suffer irreparable injury and

monetary damages as a result of Accenture’s discriminatory practices unless and until this Court

grants relief.




                                                  20
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 21 of 25




                                    FIFTH CAUSE OF ACTION
                             State Law: Gender and Age Discrimination

               108.    Plaintiff repeats and realleges paragraphs 1 through 107 as if fully set forth

herein.

               109.    By the acts and practices described above, Accenture, in violation of the

State Law, discriminated against plaintiff on the basis of her sex and age.

               110.    Accenture acted with malice and/or reckless indifference to plaintiff's rights

protected under state law.

               111.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant's discriminatory practices.

                                   SIXTH CAUSE OF ACTION
                                      State Law: Retaliation

               112.    Plaintiff repeats and realleges paragraphs 1 through 111 as if fully set forth

herein.

               113.    By the acts and practices described above, defendant, in violation of the

State Law, retaliated against plaintiff because of her opposition to defendant’s unlawful conduct.

               114.    Accenture acted with malice and/or reckless indifference to plaintiff's rights

protected under state law.

               115.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.




                                                 21
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 22 of 25




                                 SEVENTH CAUSE OF ACTION
                             City Law: Gender and Age Discrimination

               116.     Plaintiff repeats and realleges paragraphs 1 through 115 as if fully set forth

herein.

               117.     Before Accenture fired Skole, she worked for Accenture at the Company’s

New York City office.

               118.     By the acts and practices described above, defendant, in violation of the

City Law, discriminated against plaintiff on the basis of her sex and age.

               119.     Defendant engaged in discrimination with willful or wanton negligence,

with recklessness, and/or with a conscious disregard of plaintiff's rights or conduct so reckless that

it amounts to such disregard.

               120.     Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                  EIGHTH CAUSE OF ACTION
                                      City Law: Retaliation

               121.     Plaintiff repeats and realleges paragraphs 1 through 120 as if fully set forth

herein.

               122.     Before Accenture fired Skole, she worked for Accenture at the Company’s

New York City office.

               123.     By the acts and practices described above, defendant, in violation of the

City Law, retaliated against plaintiff because of her opposition to defendant’s unlawful conduct.




                                                  22
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 23 of 25




               124.    Defendant engaged in retaliation with willful or wanton negligence, with

recklessness, and/or with a conscious disregard of plaintiff's rights or conduct so reckless that it

amounts to such disregard.

               125.    Plaintiff has suffered and will continue to suffer irreparable injury, monetary

damages, mental anguish, emotional distress, humiliation, and other compensable damages as a result

of defendant’s discriminatory practices.

                                  NINTH CAUSE OF ACTION
                                      Breach of Contract

               126.    Plaintiff repeats and realleges paragraphs 1 through 125 as if fully set forth

herein.

               127.    By the acts described above, including terminating Skole’s employment

because she raised concerns about improper conduct, defendant breached the promises it made in

the Code.

               128.    As a result of defendant’s acts, plaintiff has suffered and will continue to

suffer irreparable injury and other compensable damage unless and until this Court grants relief.

                                      PRAYER FOR RELIEF

               WHEREFORE, Plaintiff respectfully requests that this Court enter a Judgment:

               (a)     declaring the acts and practices complained of herein to be violations of Title

VII, the ADEA, the State Law, the City Law, and the New York common law;

               (b)     enjoining and permanently restraining these violations of Title VII, the

ADEA, and the State Law, the City Law, and the New York common law;

               (c)     directing defendant to take such affirmative steps as are necessary to ensure

that the effects of these unlawful practices are eliminated and do not continue to affect plaintiff's

employment opportunities;

                                                 23
            Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 24 of 25




                  (d)   directing defendant to place plaintiff in the position she would have occupied

but for defendant’s unlawful treatment of her, and making her whole for all earnings and other benefits

she would have received but for defendant’s discriminatory treatment, including but not limited to

wages, including back pay and front pay, bonuses, and other lost benefits;

                  (e)   directing defendant to pay plaintiff compensatory damages, including

damages for emotional distress, humiliation, pain and suffering, and injury to professional standing

and reputation;

                  (f)   directing defendant to pay liquidated damages for its violation of the ADEA;

                  (g)   directing defendant to pay plaintiff additional amounts as punitive damages;

                  (h)   awarding plaintiff such interest as is allowed by law, and damages for any

adverse tax consequences stemming from an award;

                  (i)   awarding plaintiff the costs of this action, together with reasonable attorneys'

fees; and

                  (j)   awarding such other and further relief as this Court deems necessary and

proper.




                                                  24
             Case 1:21-cv-01782 Document 1 Filed 03/02/21 Page 25 of 25




                                  DEMAND FOR A TRIAL BY JURY
                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, plaintiff demands

a trial by jury in this action.

Dated: New York, New York
       March 1, 2021



                                                     VLADECK, RASKIN & CLARK, P.C.


                                             By:            /s
                                                     Anne L. Clark
                                                     Emily Miller
                                                     Attorneys for Plaintiff
                                                     565 Fifth Avenue, 9th Floor
                                                     New York, New York 10017
                                                     (212) 403-7300




                                                25
